        Case 2:19-cr-00368-PD Document 120 Filed 11/12/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COUT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               :
                                                       :       NO. 19-368-1, 6
             v.                                        :
                                                       :
HAMLET TANTUSHYAN                                      :
HRCHYA GYULUMYAN                                       :



                           ENTRY OF SPECIAL APPEARANCE




TO THE CLERK:

      Please enter my appearance on behalf of non – party attorney George Mgdesyan.




                                                       Ellen C. Brotman, Esq.
                                                       PA Id. # 71775
                                                       Brotman Law
                                                       Suite 1500
Dated: November 12, 2019                               One South Broad Street
                                                       Philadelphia, Pennsylvania 19107
                                                       ebrotman@ellenbrotmanlaw.com
          Case 2:19-cr-00368-PD Document 120 Filed 11/12/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing Entry of Special

Appearance was served electronically via the Court’s electronic filing system on the date below

upon all counsel of record in this matter.




                                                             Ellen C. Brotman, Esq.
                                                             PA Id. # 71775
                                                             Brotman Law
                                                             Suite 1500
Dated: November 12, 2019                                     One South Broad Street
                                                             Philadelphia, Pennsylvania 19107
                                                             ebrotman@ellenbrotmanlaw.com
